The opinion of the court was delivered,
by
A&new, J.
The facts of this case are few and admitted. Jt was a loan by a father to a daughter expressly on the credit of her separate estate, which she mortgaged for its repayment. The money went directly into her hands, and was used by her. But in carrying out the arrangement for security the husband’s bond was given and recited in the mortgage. It is not pretended however that the debt was his own, and the bond was only the mere form the transaction assumed under advice of counsel. The learned judge thought that this direct liability of the husband made the debt his, on the ground that the bopd in form of law is the principal and the mortgag'e its security; from which he drew the conclusion that the money secured by it was his. This contradicts the proof that the money was actually lent to the wife on *422the security of her property, and the bond given only as a part of the legal means supposed to be necessary to give the security effect. The husband’s bond was in point of fact collateral to the mortgage, which was the principal security for the loan. Had the wife’s estate been brought into distribution on- the admitted facts, the husband, by payment of the bond, would have been entitled to be repaid out of the fund. That too much importance must not be attributed to forms contrary to the clearly proved intention and acts of the parties, is well shown by Lowrie, C. J., in Trimble v. Reis, 1 Wright 454-5. The error of the court below in this respect was fundamental, for it took the case from the jury on the ground that the wife had no money of her own to pay for the goods.
The court seems also to have fallen into error in relation to the purchase of the goods on credit. Starting with the assumption that the purchase by the wife was made without means of her own, the court correctly held that the debt was her husband’s, and the goods his; and that any subsequent payment by her would not change the title to the goods. But it appears by the statement of facts contained in the paper-books of both sides, that she rented the store and purchased the goods after she got the money from her father, and paid for the rent of the former, and a part at least of the price of the latter, by her own checks on the sum she had deposited in bank. Both the ownership of the fund and the payment on account by the wife were clearly established, and entitled her case to be sent to the jury with proper instructions upon the whole case. That a wife cannot purchase on credit, or pay with her own earnings which belong to her husband, we have said in many cases. Robinson & Co. v. Wallace, 3 Wright 129; Baringer v. Stiver, 13 Id. 129; Hoffman v. Toner, Id. 231; Raybold v. Raybold, 8 Harris 311; Flick v. Devries, 14 Wright 266. But this is where the credit is not founded on her own separate estate. Nowhere has it been said that a credit undoubtedly founded on the wife’s own means and paid for thereout, or that the earnings derived from the management of her own estate, are not to be protected. The very reverse has been held as flowing from the very terms of the Married Woman’s Act of 1848, which provides that her separate estate “ shall be used, owned and enjoyed by her as her own separate property,” and “ shall not be subject to levy and execution for the debts or liabilities of her husband:” Wieman and Wife v. Anderson, 6 Wright 311; Rush v. Vought, 5 P. F. Smith 438; Conrad v. Shomo, 8 Wright 193. In Wieman and Wife v. Anderson the authorities are collated and examined very fully by Woodward, J., and in Baringer v. Stiver they are again referred to, and the distinction stated to rest on the question whether the wife has a separate estate which is the source of her credit, or known *423means of payment ■which can he traced by the proof. General expressions found in an opinion are unsafe to be relied on in the argument. We have repeatedly said that what is stated and decided in every case must be understood in reference to its special facts and circumstances. An examination of all the authorities will show that the broad distinction has been preserved between a wife’s credit founded upon her own estate and its product, and a credit founded on nothing but her mere promise or upon earnings that belong to her husband. But where' she has known property of her own, the credit founded upon it, or the products arising from it, are protected from her husband’s creditors. In the late case of Rush v. Vought, 5 P. F. Smith 438, this has been reaffirmed and shown to be based upon correct principles, necessarily arising from the rights with which she is invested under the Act of 1848. Upon the whole case the judgment of the court below must be reversed, and a venire facias de novo awarded.